Citation Nr: 1811171	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-29 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of death of the Veteran.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son, E.L.



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  He died in July 2001.  The appellant is the deceased Veteran's surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

A videoconference hearing before the undersigned Veterans Law Judge was held in November 2016.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to service connection for the Veteran's cause of death based on the Veteran's alleged exposure to herbicides.  The Veteran's death certificate shows that he died in July 2001 from septic shock due to peritonitis.  The Veteran was not service-connected for any disability prior to his death.

The appellant argues that the Veteran developed amyloidosis from his exposure to herbicides in service which ultimately led to his death.  Specifically, the appellant argues that the Veteran, whose military occupational specialty was an engine equipment specialist, was exposed to herbicides while he was on a secret mission in Vietnam from Germany and from repairing turbines and generators that came over from Vietnam to Germany.  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C. § 1310; 38 C.F.R. 
§ 3.312.  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

A Veteran shall be presumed to have been exposed to certain herbicide agents where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to Veterans who served on active duty in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C. § 1116.  If a veteran was exposed to an herbicide agent (including Agent Orange) during active service, certain listed diseases, including AL amyloidosis, will be presumptively service-connected if the requirements of § 3.307(a)(6) are met and the disease becomes manifest to a compensable degree at any time after service, and "provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied."  38 C.F.R. 
§ 3.309(e).

Here, the Board finds that the appellant's assertion the Veteran was exposed to herbicides when he was sent on a secret mission to Vietnam has not been adequately developed.

The Board notes that the military personnel documents do not demonstrate that he was physically present in the Republic of Vietnam; rather, his service personnel records show foreign service only in the Germany.  Nevertheless, the appellant has argued that the Veteran took part in a secret mission in Vietnam. At the Board hearing, she and the Veteran's son maintained that the Veteran told them that he served in Vietnam on such missions.  Therefore, on remand, another attempt should be made to verify the Veteran's service in Vietnam, including military pay records.

Furthermore, the appellant has newly claimed that the Veteran was exposed to herbicides in Germany.  In this regard, the record reflects that he served in Germany during his service. Although the AOJ determined that the Veteran was not exposed to herbicides because he did not serve in Vietnam, no determination has yet been made concerning whether the Veteran was exposed to herbicides during his service in Germany. 

VA's Adjudication Procedures Manual, M21-1, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than in Vietnam or near the DMZ in Korea.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.  The Veteran served in Germany from August 1966 through December 1967 - this time period must be searched if the appellant cannot provide a smaller date range.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's service in Vietnam, to specifically include requesting the Veteran's military pay records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.  

2.  Attempt to verify herbicide exposure to the Veteran while stationed in Germany, following the guidance of the VA Adjudication Procedures Manual, M21-1, to include a determination of whether herbicides were present in Germany during the time the Veteran was stationed there, from August 1966 to December 1967. Specifically, that the Veteran's work on turbines and generators from Vietnam exposed him to herbicides.  If the Veteran's exposure is not verified by the request to the Compensation and Pension Service, verification should be sought from JSRRC.  In this regard, the AOJ should forward a list of the Veteran's service dates and duty locations, and the Appellant's contentions (if any) regarding the nature of the Veteran's exposure to herbicides in the Germany to JSRRC, and request verification of his exposure to herbicides. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.  

3.  If herbicide exposure is verified, forward the Veteran's claims file to an appropriate VA medical practitioner for an opinion.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's exposure to herbicide during service - or any other incident, injury, or disease the Veteran experienced during service - caused, materially contributed to, or hastened his death, to include in relation to all of the causes of death listed on his Certificate of Death.

4.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

